
	

113 HR 4478 IH: Section 8 Relief Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4478
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Rangel introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require that any new contract to provide project-based rental assistance under section 8 of the
			 United States Housing Act of 1937 have a term of 40 years, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Section 8 Relief Act of 2014.
		2.40-year terms for section 8 project-based contractsNotwithstanding any other provision of law, any housing assistance payments contract to provide
			 rental assistance under section 8 of the United States Housing Act of 1937
			 (42 U.S.C. 1437f) that is attached to a structure and is entered into
			 after the date of the enactment of this Act shall have a term of 40 years.
		
